The appellant was convicted in the District Court of Collingsworth County for the offense of transporting liquor and his punishment assessed at confinement in the penitentiary for a term of one year.
Appellant complains at the court's failure to give his special charge No. 1 to the effect that if the appellant did not know at the time he was transporting the whiskey that the same was in his car or was being transported by him then to find the defendant not guilty; and he further requested that the jury be told that intent on the part of the defendant in a criminal case is the essence of such offense and if they found and believed from the evidence that defendant did not intend to transport the whiskey or that if same was transported without his knowledge to acquit him.
By his second special charge appellant requested the court to instruct the jury that it was their duty to look at the defendant's defense and the facts occurring in connection with the allegations and charges as viewed and seen from the defendant's standpoint and as it reasonably appeared to the defendant. The second requested instruction was clearly upon the weight of the evidence and was correctly refused.
The first requested instruction was fully covered by paragraphs 4 and 5 of the court's main charge. In paragraph 5 of the charge he pertinently told the jury that if the liquor in question was placed in the car by someone else than the defendant and that the defendant transported the same, but that he did not know that the jars in question contained intoxicating liquor, or did not know that the said jars were in his car at the time he transported the same, or if they had a reasonable doubt *Page 565 
as to whether or not the defendant knew that there was intoxicating liquor in the car while he was driving the same, to acquit him. This charge protected every right that the appellant had under any theory of his defense presented by the evidence.
Appellant contends that the testimony in the case is insufficient to support the verdict. With this contention, we cannot agree. It is undisputed that he was found traveling along the public road in an automobile containing four or five jars of whiskey. The record further shows that when the deputy sheriff started to search the car by virtue of a search warrant that he had, that the appellant grabbed a jar and turned it up and poured the most of its contents out on the ground. It is true the appellant presented the theory that some other person put this liquor in his car without his knowledge or consent, but as is usual with a defense of this character, the jury refused to believe or accept it. In so doing, they were well within the right and privilege given them by the law and we do not feel impressed with the duty of disturbing their verdict in this case.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.